UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-05972 Name of Registrant: Vanguard International Equity Index Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: October 31 Date of reporting period: November 1, 2012  October 31, 2013 Item 1: Reports to Shareholders Annual Report | October 31, 2013 Vanguard International Stock Index Funds Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 4 European Stock Index Fund. 10 Pacific Stock Index Fund. 34 Emerging Markets Stock Index Fund. 57 Your Fund’s After-Tax Returns. 84 About Your Fund’s Expenses. 85 Glossary. 88 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: The ship's wheel represents leadership and guidance, essential qualities in navigating difficult seas. This one is a replica based on an 18th-century British vessel. The HMS Vanguard, another ship of that era, served as the flagship for Admiral Horatio Nelson when he defeated a French fleet at the Battle of the Nile. Your Fund’s Total Returns Fiscal Year Ended October 31, 2013 Total Returns Vanguard European Stock Index Fund Investor Shares 27.47% Admiral™ Shares 27.64 Signal® Shares 27.65 Institutional Shares 27.66 Institutional Plus Shares (Inception: 5/17/2013) 10.81 FTSE Europe ETF Shares Market Price 27.81 Net Asset Value 27.67 Spliced European Index 28.10 European Region Funds Average 28.62 For a benchmark description, see the Glossary. European Region Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Vanguard Pacific Stock Index Fund Investor Shares 25.72% Admiral Shares 25.89 Signal Shares 25.91 Institutional Shares 25.96 FTSE Pacific ETF Shares Market Price 25.93 Net Asset Value 25.88 Spliced Pacific Stock Index 25.96 Japan/Pacific Region Funds Average 24.46 For a benchmark description, see the Glossary. Japan/Pacific Region Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Signal Shares, Institutional Shares, and Institutional Plus Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. The Vanguard ETF® Shares shown are traded on the NYSE Arca exchange and are available only through brokers. The table provides ETF returns based on both the NYSE Arca market price and the net asset value for a share. U.S. Pat. Nos. 6,879,964; 7,337,138; 7,720,749; 7,925,573; 8,090,646; and 8,417,623. 1 Your Fund’s Total Returns Fiscal Year Ended October 31, 2013 Total Returns Vanguard Emerging Markets Stock Index Fund Investor Shares 4.78% Admiral Shares 4.94 Signal Shares 4.96 Institutional Shares 4.95 Institutional Plus Shares 4.99 FTSE Emerging Markets ETF Shares Market Price 4.36 Net Asset Value 4.97 Spliced Emerging Markets Index 5.29 Emerging Markets Funds Average 7.56 For a benchmark description, see the Glossary. Emerging Markets Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Signal Shares, Institutional Shares, and Institutional Plus Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. The Vanguard ETF® Shares shown are traded on the NYSE Arca exchange and are available only through brokers. The table provides ETF returns based on both the NYSE Arca market price and the net asset value for a share. U.S. Pat. Nos. 6,879,964; 7,337,138; 7,720,749; 7,925,573; 8,090,646; and 8,417,623. For the ETF Shares, the market price is determined by the midpoint of the bid-offer spread as of the closing time of the New York Stock Exchange (generally 4 p.m., Eastern time). The net asset value is also determined as of the NYSE closing time. For more information about how the ETF Shares' market prices have compared with their net asset value, visit vanguard.com, select your ETF, and then select the Price and Performance tab. The ETF premium/discount analysis there shows the percentages of days on which the ETF Shares' market price was above or below the NAV. 2 Your Fund’s Performance at a Glance October 31, 2012, Through October 31, 2013 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard European Stock Index Fund Investor Shares $24.69 $30.42 $0.900 $0.000 Admiral Shares 57.54 70.85 2.219 0.000 Signal Shares 22.26 27.41 0.860 0.000 Institutional Shares 24.54 30.21 0.956 0.000 Institutional Plus Shares 116.90 126.52 2.603 0.000 (Inception: 5/17/2013) FTSE Europe ETF Shares 46.01 56.64 1.783 0.000 Vanguard Pacific Stock Index Fund Investor Shares $9.63 $11.76 $0.303 $0.000 Admiral Shares 62.54 76.32 2.109 0.000 Signal Shares 21.72 26.51 0.731 0.000 Institutional Shares 9.57 11.68 0.327 0.000 FTSE Pacific ETF Shares 50.57 61.71 1.707 0.000 Vanguard Emerging Markets Stock Index Fund Investor Shares $26.36 $26.78 $0.795 $0.000 Admiral Shares 34.65 35.17 1.129 0.000 Signal Shares 33.31 33.81 1.091 0.000 Institutional Shares 26.36 26.74 0.877 0.000 Institutional Plus Shares 87.68 88.97 2.928 0.000 FTSE Emerging Markets ETF Shares 41.65 42.28 1.359 0.000 3 Chairman’s Letter Dear Shareholder, For the 12 months ended October 31, 2013, international stocks posted varying results, as did the three Vanguard International Stock Index Funds. Stocks in the developed European and Pacific regions turned in strong, double-digit performances: Vanguard European Stock Index Fund returned 27.47% and Vanguard Pacific Stock Index Fund 25.72%. Emerging markets stocks rose more modestly, and Vanguard Emerging Markets Stock Index Fund returned 4.78%. (All returns are for Investor Shares.) The Pacific Stock Index Fund’s performance was in line with that of its target index. Because of temporary price differences arising from fair-value pricing policies, the returns for the European Stock Index Fund and the Emerging Markets Stock Index Fund diverged slightly from those of their target indexes. If you own shares of the fund in a taxable account, you may wish to review the information about after-tax returns presented later in this report. The funds have completed the transition to new indexes As I’ve mentioned in my last couple of letters to you, the Vanguard International Stock Index Funds have been transitioning to what we believe are best-in-class benchmarks, a move that will produce significant savings for shareholders over the long term. 4 In March, the European Stock Index Fund began tracking the FTSE Developed Europe Index and the Pacific Stock Index Fund moved to the FTSE Developed Asia Pacific Index. As of June, the Emerging Markets Stock Index Fund completed its transition to the FTSE Emerging Index. As part of the shift, the three funds’ ETF share classes have been renamed. They are now Vanguard FTSE Europe ETF Shares, Vanguard FTSE Pacific ETF Shares, and Vanguard FTSE Emerging Markets ETF Shares. Also, in October, we announced that we would streamline our share class offerings by phasing out Signal Shares. Your fund’s Signal Shares will be converted to Admiral Shares by October 2014. Amid uncertainties, U.S. stocks found a path to strong returns U.S. stocks faced several challenges en route to an impressive return of about 29% for the 12 months ended October 31, 2013. Investors’ growing appetite for risk drove the rise in stocks, as corporate profit growth, in general, wasn’t particularly tantalizing. Although the end of the fiscal year was notable for the budget impasse that resulted in October’s 16-day partial federal government shutdown, the period as a whole was marked by uncertainties about Federal Reserve monetary policy and concern about the economy’s patchy growth. Vanguard’s chief economist, Joe Davis, recently noted that “as was Market Barometer Average Annual Total Returns Periods Ended October 31, 2013 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 28.40% 16.83% 15.84% Russell 2000 Index (Small-caps) 36.28 17.69 17.04 Russell 3000 Index (Broad U.S. market) 28.99 16.89 15.94 MSCI All Country World Index ex USA (International) 20.29 6.04 12.48 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) -1.08% 3.02% 6.09% Barclays Municipal Bond Index (Broad tax-exempt market) -1.72 3.60 6.37 Citigroup Three-Month U.S. Treasury Bill Index 0.06 0.07 0.12 CPI Consumer Price Index 0.96% 2.21% 1.52% 5 the case at the start of the year, the U.S. economy continues to expand at a modest and uneven pace.” The disparity between the performance of the U.S. economy and U.S. stocks may seem surprising—but Vanguard research has shown that over the long term, a nation’s economic growth has a weak relationship with its stock returns. (You can read more in The Outlook for Emerging Market Stocks in a Lower-Growth World , available at vanguard.com/research.) Outside of the United States, stocks returned about 20%. The developed markets of Europe and the Pacific region delivered robust gains; emerging-market stocks failed to keep pace. Bond returns suffered as investors kept an eye on the Fed With investors fretting over the Fed’s next move in its stimulative bond-buying program, bonds recorded negative results for the 12 months. The broad U.S. taxable bond market returned –1.08%. The yield of the 10-year Treasury note closed at 2.54%, down from 2.63% at September’s close, but up from 1.69% at the end of the last fiscal year. (Bond yields and prices move in opposite directions.) Municipal bonds returned –1.72%. Outside of the United States, bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned –1.95%. Expense Ratios Your Fund Compared With Its Peer Group Peer Investor Admiral Signal Institutional Institutional ETF Group Shares Shares Shares Shares Plus Shares Shares Average European Stock Index Fund 0.26% 0.12% 0.12% 0.09% 0.08% 0.12% 1.35% Pacific Stock Index Fund 0.26 0.12 0.12 0.09 — 0.12 1.47 Emerging Markets Stock Index Fund 0.33 0.18 0.18 0.12 0.10 0.18 1.54 The fund expense ratios shown are from the prospectus dated August 27, 2013, and represent estimated costs for the current fiscal year. For the fiscal year ended October 31, 2013, the funds’ expense ratios were: for the European Stock Index Fund, 0.26% for Investor Shares, 0.12% for Admiral Shares, 0.12% for Signal Shares, 0.09% for Institutional Shares, 0.08% for Institutional Plus Shares, and 0.12% for FTSE Europe ETF Shares; for the Pacific Stock Index Fund, 0.26% for Investor Shares, 0.12% for Admiral Shares, 0.12% for Signal Shares, 0.09% for Institutional Shares, and 0.12% for FTSE Pacific ETF Shares; and for the Emerging Markets Stock Index Fund, 0.33% for Investor Shares, 0.15% for Admiral Shares, 0.15% for Signal Shares, 0.12% for Institutional Shares, 0.10% for Institutional Plus Shares, and 0.15% for FTSE Emerging Markets ETF Shares. Peer groups: For the European Stock Index Fund, European Region Funds; for the Pacific Stock Index Fund, Japan/Pacific Region Funds; for the Emerging Markets Stock Index Fund, Emerging Markets Funds. 6 The Fed’s target for short-term interest rates remained at 0%–0.25%, severely limiting returns of money market funds and savings accounts. Stocks in developed markets trumped emerging-market counterparts International developed markets produced strong returns for the fiscal year as Europe began to show signs of economic improvement and the Japanese government took drastic measures to kick-start the country’s economy. Collectively, stocks of emerging markets were also up, albeit much more modestly. European stocks rose the most. The region made an impressive comeback in the 12 months, and every country represented in the index posted a positive result, contributing to the European Stock Index Fund’s return of more than 27%. Several countries returned more than 30% each, including Spain, France, Switzerland, Germany, the Netherlands, Italy, and Total Returns Ten Years Ended October 31, 2013 Average Annual Return European Stock Index Fund Investor Shares 8.31 % Spliced European Index 8.25 European Region Funds Average 8.37 For a benchmark description, see the Glossary. European Region Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Pacific Stock Index Fund Investor Shares 6.71 % Spliced Pacific Stock Index 6.77 Japan/Pacific Region Funds Average 4.69 For a benchmark description, see the Glossary. Japan/Pacific Region Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Emerging Markets Stock Index Fund Investor Shares 11.72 % Spliced Emerging Markets Index 12.15 Emerging Markets Funds Average 11.11 For a benchmark description, see the Glossary. Emerging Markets Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 7 Belgium. The United Kingdom, the index’s largest holding, accounting for about one-third of the fund, had a more modest (but still sizable) gain of about 21%. Finland and Ireland, which make up a very small percentage of the fund turned in impressive results—about 56% and 47%, respectively. Markets were also strong throughout the Pacific region. The bulk of the Pacific Stock Index Fund’s almost 26% return came from Japan, which accounted for about one-half of the fund’s holdings. Japanese stocks rose almost 35% amid the prime minister’s aggressive stimulus program, which is aimed at ending deflation and breathing new life into the country’s economy. Double-digit returns from Australia, Hong Kong, Singapore, and New Zealand also boosted the fund’s performance. Emerging markets posted a wide variety of results, ranging from Peru’s loss of about –26% to the United Arab Emirates gain of about 65% and leading to the Emerging Markets Stock Index Fund’s return of almost 5%. Strength in Taiwan, China, and South Africa was offset somewhat by weakness in Chile, Brazil, and India. The funds continued to track their benchmarks successfully Over the past decade, global stock markets have endured extreme periods of volatility, including one of the worst global recessions in recent history and fallout over Europe’s sovereign-debt crisis. For the ten years ended October 31, the Vanguard International Stock Index Funds posted average annual returns ranging from 6.71% for the Pacific Stock Index Fund to 11.72% for the Emerging Markets Stock Index Fund. The European Stock Index Fund gained an average of 8.31% per year. Despite the tumultuous market environment, the funds managed to track their benchmark indexes closely—no easy feat during a period of such significant volatility. The funds’ advisor, Vanguard Equity Investment Group, deserves credit for their success. The advisor is helped in this task by the funds’ low expenses, which enable shareholders to keep more of the returns on their investments. In challenging markets, index funds can provide a solid foundation As you know, index funds seek to capture the return of the market they track, minus only their operating expenses, which—at least at Vanguard—are typically very low. They do so by investing in an entire market or a slice of it, or by relying on a sophisticated sampling technique. In actively managed funds, by contrast, advisors troll the markets and reel in selected stocks or bonds that their analysis suggests will allow them to outperform their benchmarks. As we show in The Case for Index-Fund Investing , a paper available at vanguard.com/research, there’s typically a big gap between hope and reality: Consistent outperformance by any one active manager has been rare. 8 I use the word “typically” because we believe that some actively managed funds, including Vanguard’s, can increase the odds of outperforming their benchmarks over the long term. As demonstrated in a companion paper, The Case for Vanguard Active Management: Solving the Low-Cost/Top-Talent Paradox? (also at vanguard.com/research), the most reliable quantitative indicator of future manager success is low expenses—a Vanguard hallmark. As the paper’s title also implies, finding talented advisors is another key aspect of active investing. We believe we have the process in place to identify the best. Even so, investors in actively managed funds should expect and be comfortable with the extended periods of underperfor-mance such funds can undergo. These challenges help further clarify the potential benefits of indexing. Well-run index funds can offer you virtually the market return, year in and year out. In a portfolio that is diversified within asset classes and balanced among them, low-cost index funds can be the bedrock of a sound investment plan. As always, thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer November 15, 2013 9 European Stock Index Fund Fund Profile As of October 31, 2013 Share-Class Characteristics FTSE Investor Admiral Signal Institutional Institutional Europe ETF Shares Shares Shares Shares Plus Shares Shares Ticker Symbol VEURX VEUSX VESSX VESIX VEUPX VGK Expense Ratio 1 0.26% 0.12% 0.12% 0.09% 0.08% 0.12% Portfolio Characteristics MSCI FTSE AC Developed World Europe Index Fund Index ex USA Number of Stocks 506 500 1,813 Median Market Cap $53.6B $53.6B $34.5B Price/Earnings Ratio 20.0x 20.7x 17.4x Price/Book Ratio 1.8x 1.8x 1.7x Return on Equity 15.7% 15.7% 14.7% Earnings Growth Rate 3.4% 3.4% 6.8% Dividend Yield 3.2% 3.2% 2.9% Turnover Rate 10% — — Short-Term Reserves 0.0% — — Sector Diversification (% of equity exposure) MSCI FTSE AC Developed World Europe Index Fund Index ex USA Basic Materials 8.5% 8.6% 8.5% Consumer Goods 17.3 17.3 14.5 Consumer Services 6.9 6.9 7.2 Financials 22.0 22.0 26.1 Health Care 11.0 11.0 7.0 Industrials 12.5 12.5 12.0 Oil & Gas 9.2 9.1 9.0 Other 0.0 0.0 1.9 Technology 3.1 3.1 4.9 Telecommunications 5.5 5.5 5.4 Utilities 4.0 4.0 3.5 Volatility Measures Spliced MSCI AC European World Stock Index Index ex USA R-Squared 0.99 0.93 Beta 0.99 1.11 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Nestle SA Food Products 2.7% Royal Dutch Shell plc Integrated Oil & Gas 2.5 HSBC Holdings plc Banks 2.4 Roche Holding AG Pharmaceuticals 2.3 Novartis AG Pharmaceuticals 2.1 Vodafone Group plc Mobile Telecommunications 2.1 BP plc Integrated Oil & Gas 1.7 GlaxoSmithKline plc Pharmaceuticals 1.5 Total SA Integrated Oil & Gas 1.4 Sanofi Pharmaceuticals 1.4 Top Ten 20.1% The holdings listed exclude any temporary cash investments and equity index products. 1 The expense ratios shown are from the prospectus dated August 27, 2013,and represent estimated costs for the current fiscal year. For the fiscal year ended October 31, 2013, the expense ratios were 0.26% for Investor Shares, 0.12% for Admiral Shares, 0.12% for Signal Shares, 0.09% for Institutional Shares, 0.08% for Institutional Plus Shares, and 0.12% for FTSE Europe ETF Shares. 10 European Stock Index Fund Market Diversification (% of equity exposure) FTSE MSCI AC Developed World Europe Index Fund Index ex USA Europe United Kingdom 33.2% 33.1% 15.6% France 14.8 14.5 6.8 Switzerland 13.7 13.7 6.4 Germany 13.5 13.5 6.3 Spain 5.1 5.1 2.4 Sweden 4.7 4.8 2.3 Netherlands 4.3 4.5 2.2 Italy 3.5 3.6 1.6 Denmark 1.8 1.8 0.8 Belgium 1.7 1.8 0.8 Finland 1.3 1.3 0.7 Norway 1.2 1.2 0.6 Other 1.2 1.1 0.6 Subtotal 100.0% 100.0% 47.1% Pacific % % % Emerging Markets % % % North America % % % Middle East % % % 11 European Stock Index Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: October 31, 2003, Through October 31, 2013 Initial Investment of $10,000 Average Annual Total Returns Periods Ended October 31, 2013 Final Value One Five Ten of a $10,000 Year Years Years Investment European Stock Index Fund
